Citation Nr: 1236207	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 8, 2005, for the award of a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran had active service from January 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision of the Seattle, Washington, Regional Office (RO).  During the pendency of the appeal the Veteran relocated to the State of Texas and the Waco RO properly has jurisdiction over the claim.  

In March 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded the appeal in July 2009 and September 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU rating, prior to August 8, 2005.  In a September 2012 statement, his representative asserts that there is a pending 2004 service connection claim for a heart disability.  To date, VA has not addressed whether the Veteran has a pending claim of service connection for heart disability.  Generally, the Board would refer the claim to the RO for initial development and consideration because claims "necessarily, are submitted to and adjudicated by the RO, which acts on Secretary" prior to jurisdiction being conferred upon the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326, 330-31 (2006); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Here, however, the September 2012 statement also conveys a belief that the Veteran previously filed a service connection claim for a heart disability by way of an April 2004 VA Agent Orange registry examination, requiring the AOJ to address the merits of the service connection claim, and whether April 2004 VA Agent Orange registry examination conveys a desire or intent to file a claim for such benefits.  38 C.F.R. §§ 3.155, 20.3(f) (2011); see also Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012); Mason v. Shinseki, 26 Vet. App. 1, 7-8 (2012).  These determinations may impact the TDIU matter presently in the Board's jurisdiction, rendering the matters inextricably intertwined and requiring concurrent consideration of the claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  As such, the Board must remand, for initial consideration, the claim of service connection for heart disability, including whether there is a pending claim for such benefit.  Tyrues.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the evidence and information needed to establish service connection for a heart disability.  The notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification and this notice should be associated with the claims folder. 

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his heart symptomatology, including any possible relationship to military service.  The Veteran should be provided an appropriate amount of time to respond to this notification.  

3.  The RO must contact the Veteran and request he indicate any sources of private heart treatment and hospitalization records.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

4.  The RO must obtain all outstanding VA hospitalization and treatment records related to a heart condition.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

5.  After the aforementioned development has been completed, review the claims folder to determine whether the provisions of 38 C.F.R. § 3.309(e) (2011) provide basis to award the benefit sought, and, if not, undertake any additional development deemed necessary.  Thereafter, adjudicate in the first instance the service connection claim for a heart disability, including whether the April 2004 VA Agent Orange registry examination was a claim for such benefit.  Thereafter, readjudicate his claim seeking an effective date prior to August 8, 2005, for the award of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

